Citation Nr: 0327321	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-04 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected this appeal.

A RO hearing was held in May 2000.  A transcript of that 
hearing has been associated with the claims folder.

In March 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  The veteran 
has identified numerous medical providers and extensive 
development has been accomplished.  However, it does not 
appear that records were requested or received from the Vet 
Centers in Gulfport and Birmingham.  Further, the veteran was 
afforded a VA PTSD examination in April 2003 and a subsequent 
addendum was obtained in June 2003.  The examiner indicated 
that although the alleged stressors could not be verified, 
the veteran appeared sincere.  Notwithstanding, there was not 
any discussion regarding behavioral changes that occurred at 
or close in time to the alleged stressors that could possibly 
corroborate the claimed stressor incidents.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should request the veteran's 
complete medical records from the Vet 
Center in Gulfport, Mississippi and the 
Vet Center in Birmingham, Alabama.  The 
claims folder contains authorizations for 
these facilities.

3.  Upon completion of the foregoing, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded another psychiatric examination 
to determine the nature of any current 
psychiatric disability.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examination 
report should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation should be accomplished.  

The examiner should elicit a detailed 
account from the veteran of her alleged 
in-service stressors for the purpose of 
determining whether exposure to the 
alleged stressors has resulted in current 
psychiatric symptoms.  If the veteran is 
diagnosed with PTSD, the examiner should 
specify: 1) whether an alleged stressor 
found to be corroborated by the record is 
sufficient to produce PTSD; 2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and 3) whether there is a link 
between the current symptomatology and 
one or more in-service stressors that has 
been found by the examiner to be 
sufficient to produce PTSD.  

Service medical records and service 
personnel records do not document the 
alleged in-service incidents.  Therefore, 
the examiner is requested to provide 
detailed medical analysis and 
interpretation of any behavioral changes 
that occurred at or close in time to the 
alleged stressors that could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.  
Examples of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not limited to: 
a request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

The examination report must include a 
discussion of the above-referenced 
indicators and whether they tend to 
substantiate the occurrence of the 
alleged in-service stressors.  Evidence 
contained in the claims folder and relied 
upon by the examiner should be referenced 
as appropriate.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.  Thereafter, 
the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




